       Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION



SECURITIES AND EXCHANGE
COMMISSION,

                              Plaintiff,

                       v.                        Case No.     1:20-CV-3739-SCJ

FLiK, et al.,
                              Defendant.



       FINAL JUDGMENT AS TO DEFENDANT CHANCE WHITE

      The Securities and Exchange Commission having filed a Complaint and

Defendant Chance White having entered a general appearance; consented to the

Court’s jurisdiction over Defendant and the subject matter of this action; consented

to entry of this Final Judgment without admitting or denying the allegations of the

Complaint (except as to jurisdiction and except as otherwise provided herein in

paragraph VII); waived findings of fact and conclusions of law; and waived any

right to appeal from this Final Judgment:


                                            I.

      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
        Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 2 of 16




is permanently restrained and enjoined from violating, directly or indirectly,

Section 5 of the Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the

absence of any applicable exemption:

      (a)    Unless a registration statement is in effect as to a security, making use

             of any means or instruments of transportation or communication in

             interstate commerce or of the mails to sell such security through the

             use or medium of any prospectus or otherwise;

      (b)    Unless a registration statement is in effect as to a security, carrying or

             causing to be carried through the mails or in interstate commerce, by

             any means or instruments of transportation, any such security for the

             purpose of sale or for delivery after sale; or

      (c)    Making use of any means or instruments of transportation or

             communication in interstate commerce or of the mails to offer to sell

             or offer to buy through the use or medium of any prospectus or

             otherwise any security, unless a registration statement has been filed

             with the Commission as to such security, or while the registration

             statement is the subject of a refusal order or stop order or (prior to the

             effective date of the registration statement) any public proceeding or

             examination under Section 8 of the Securities Act [15 U.S.C. § 77h].


                                           2
        Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 3 of 16




      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

binds the following who receive actual notice of this Final Judgment by personal

service or otherwise: (a) Defendant’s officers, agents, servants, employees, and

attorneys; and (b) other persons in active concert or participation with Defendant

or with anyone described in (a).


                                          II.

      IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED

that Defendant is permanently restrained and enjoined from violating Section 17(b)

of the Securities Act [15 U.S.C. § 77q(b)] by using any means or instruments of

transportation or communication in interstate commerce, or by using he mails, to

publish, give publicity to, or circulate any notice, circular, advertisement,

newspaper, article, letter, investment service, or communication which, though not

purporting to offer a security for sale, describes such security for consideration

received or to be received, directly or indirectly, from an issuer, underwrite, or

dealer, without fully disclosing the receipt, whether past or prospective, of such

consideration and the amount thereof.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

                                           3
        Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 4 of 16




binds the following who receive actual notice of this Final Judgment by personal

service or otherwise: (a) Defendant’s officers, agents, servants, employees, and

attorneys; and (b) other persons in active concert or participation with Defendant

or with anyone described in (a).

                                          III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED

that Defendant is restrained and enjoined, for a period of five years, from

participating, directly or indirectly, in the issuance, purchase, offer, or sale of any

digital asset security.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

binds the following who receive actual notice of this Final Judgment by personal

service or otherwise: (a) Defendant’s officers, agents, servants, employees, and

attorneys; and (b) other persons in active concert or participation with Defendant

or with anyone described in (a).

                                          IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendant shall pay a civil penalty in the amount of $25,000 to the Securities and

Exchange Commission pursuant to Section 20(d) of the Securities Act [15 U.S.C.


                                           4
        Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 5 of 16




§ 77t(d)]. Defendant shall make this payment pursuant to the terms of the payment

schedule set forth in paragraph V below after entry of this Final Judgment.

      Defendant may transmit payment electronically to the Commission, which

will provide detailed ACH transfer/Fedwire instructions upon request. Payment

may also be made directly from a bank account via Pay.gov through the SEC

website at http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by

certified check, bank cashier’s check, or United States postal money order payable

to the Securities and Exchange Commission, which shall be delivered or mailed to

      Enterprise Services Center
      Accounts Receivable Branch
      6500 South MacArthur Boulevard
      Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number,

and name of this Court; Chance White as a defendant in this action; and specifying

that payment is made pursuant to this Final Judgment.

      Defendant shall simultaneously transmit photocopies of evidence of

payment and case identifying information to the Commission’s counsel in this

action. By making this payment, Defendant relinquishes all legal and equitable

right, title, and interest in such funds and no part of the funds shall be returned to

Defendant. The Commission shall send the funds paid pursuant to this Final

Judgment to the United States Treasury. Defendant shall pay post-judgment

                                           5
        Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 6 of 16




interest on any delinquent amounts pursuant to 28 USC § 1961.

                                         V.

       Mr. White shall pay the total penalty due of $25,000 in 5 installments to the

Commission according to the following schedule: (1) $5,000 within 30 days of

entry of this Final Judgment; (2) $5,000 within 120 days of entry of this Final

Judgment; (3) $5,000 within 210 days of entry of this Final Judgment; (4) $5,000

within 300 days of entry of this Final Judgment; and (5) the remaining amount,

including all accrued post-judgment interest, within 390 days of entry of this Final

Judgment. Payments shall be deemed made on the date they are received by the

Commission and shall be applied first to post-judgment interest, which accrues

pursuant to 28 U.S.C. § 1961 on any unpaid amounts due after 30 days of the entry

of Final Judgment. Prior to making the final payment set forth herein, Mr. White

shall contact the staff of the Commission for the amount due for the final payment.

          If Mr. White fails to make any payment by the date agreed and/or in the

amount agreed according to the schedule set forth above, all outstanding payments

under this Final Judgment, including post-judgment interest, minus any payments

made, shall become due and payable immediately at the discretion of the staff of

the Commission without further application to the Court.




                                         6
        Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 7 of 16




                                              VI.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

Consent is incorporated herein with the same force and effect as if fully set forth

herein, and that Defendant shall comply with all of the undertakings and

agreements set forth therein.

                                              VII.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely

for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy

Code, 11 U.S.C. §523, the allegations in the complaint are true and admitted by

Defendant, and further, any debt for disgorgement, prejudgment interest, civil

penalty or other amounts due by Defendant under this Final Judgment or any other

judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the

federal securities laws or any regulation or order issued under such laws, as set

forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).




                                          7
        Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 8 of 16




                                              VIII.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this

Court shall retain jurisdiction of this matter for the purposes of enforcing the terms

of this Final Judgment.


                                              IX.


      There being no just reason for delay, pursuant to Rule 54(b) of the Federal

Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment

forthwith and without further notice.


Dated: ______________, 2020
        November 17 _____

                                        ____________________________________
                                        UNITED STATES DISTRICT JUDGE




                                          8
        Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 9 of 16




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION



SECURITIES AND EXCHANGE
COMMISSION,

                                 Plaintiff,

                          v.                       Case No.

FLiK, et al.,
                                 Defendants.



                  CONSENT OF DEFENDANT CHANCE WHITE


      Defendant Chance White ("Defendant") waives service of a summons and

the complaint in this action, enters a general appearance, and admits the Court’s

jurisdiction over Defendant and over the subject matter of this action.

      1.        Without admitting or denying the allegations of the complaint (except

as provided herein in paragraph 10 and except as to personal and subject matter

jurisdiction, which Defendant admits), Defendant hereby consents to the entry of

the final Judgment in the form attached hereto (the "Final Judgment") and

incorporated by reference herein, which, among other things:

                (a)     permanently restrains and enjoins Defendant from violation of
       Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 10 of 16




                    Sections 5 and 17(b) of the Securities Act of 1933 (“Securities

                    Act”) [15 U.S.C. §§ 77e and 77q(b)];

             (b)    orders Defendant to pay a civil penalty in the amount of

                    $25,000 under Section 20(d) of the Securities Act [15 U.S.C.

                    § 77t(d)]; and

             (c)    enjoins Defendant, for a period of five years from the date of

                    final judgment, from participating, directly or indirectly, in the

                    issuance, purchase, offer, or sale of any digital asset security.

      2.     Defendant agrees that he shall not seek or accept, directly or

indirectly, reimbursement or indemnification from any source, including but not

limited to payment made pursuant to any insurance policy, with regard to any civil

penalty amounts that Defendant pays pursuant to the Final Judgment, regardless of

whether such penalty amounts or any part thereof are added to a distribution fund

or otherwise used for the benefit of investors. Defendant further agrees that he

shall not claim, assert, or apply for a tax deduction or tax credit with regard to any

federal, state, or local tax for any penalty amounts that Defendant pays pursuant to

the Final Judgment, regardless of whether such penalty amounts or any part thereof

are added to a distribution fund or otherwise used for the benefit of investors.

      3.     Defendant waives the entry of findings of fact and conclusions of law


                                           2
       Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 11 of 16




pursuant to Rule 52 of the Federal Rules of Civil Procedure.

      4.     Defendant waives the right, if any, to a jury trial and to appeal from

the entry of the Final Judgment.

      5.     Defendant enters into this Consent voluntarily and represents that no

threats, offers, promises, or inducements of any kind have been made by the

Commission or any member, officer, employee, agent, or representative of the

Commission to induce Defendant to enter into this Consent.

      6.     Defendant agrees that this Consent shall be incorporated into the Final

Judgment with the same force and effect as if fully set forth therein.

      7.     Defendant will not oppose the enforcement of the Final Judgment on

the ground, if any exists, that it fails to comply with Rule 65(d) of the Federal

Rules of Civil Procedure, and hereby waives any objection based thereon.

      8.     Defendant waives service of the Final Judgment and agrees that entry

of the Final Judgment by the Court and filing with the Clerk of the Court will

constitute notice to Defendant of its terms and conditions. Defendant further

agrees to provide counsel for the Commission, within thirty days after the Final

Judgment is filed with the Clerk of the Court, with an affidavit or declaration

stating that Defendant has received and read a copy of the Final Judgment.

      9.     Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the


                                          3
          Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 12 of 16




claims asserted against Defendant in this civil proceeding. Defendant

acknowledges that no promise or representation has been made by the Commission

or any member, officer, employee, agent, or representative of the Commission with

regard to any criminal liability that may have arisen or may arise from the facts

underlying this action or immunity from any such criminal liability. Defendant

waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further

acknowledges that the Court's entry of a permanent injunction may have collateral

consequences under federal or state law and the rules and regulations of self-

regulatory organizations, licensing boards, and other regulatory organizations.

Such collateral consequences include, but are not limited to, a statutory

disqualification with respect to membership or participation in, or association with

a member of, a self-regulatory organization. This statutory disqualification has

consequences that are separate from any sanction imposed in an administrative

proceeding. In addition, in any disciplinary proceeding before the Commission

based on the entry of the injunction in this action, Defendant understands that he

shall not be permitted to contest the factual allegations of the complaint in this

action.

      10.      Defendant understands and agrees to comply with the terms of 17


                                           4
       Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 13 of 16




C.F.R. § 202.5(e), which provides in part that it is the Commission's policy "not to

permit a defendant or respondent to consent to a judgment or order that imposes a

sanction while denying the allegations in the complaint or order for proceedings,"

and "a refusal to admit the allegations is equivalent to a denial, unless the

defendant or respondent states that he neither admits nor denies the allegations."

As part of Defendant’s agreement to comply with the terms of Section 202.5(e),

Defendant: (i) will not take any action or make or permit to be made any public

statement denying, directly or indirectly, any allegation in the complaint or

creating the impression that the complaint is without factual basis; (ii) will not

make or permit to be made any public statement to the effect that Defendant does

not admit the allegations of the complaint, or that this Consent contains no

admission of the allegations, without also stating that Defendant does not deny the

allegations; (iii) upon the filing of this Consent, Defendant hereby withdraws any

papers filed in this action to the extent that they deny any allegation in the

complaint; and (iv) stipulates solely for purposes of exceptions to discharge set

forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, that the allegations

in the complaint are true, and further, that any debt for disgorgement, prejudgment

interest, civil penalty or other amounts due by Defendant under the Final Judgment

or any other judgment, order, consent order, decree or settlement agreement


                                           5
       Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 14 of 16




entered in connection with this proceeding, is a debt for the violation by Defendant

of the federal securities laws or any regulation or order issued under such laws, as

set forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19). If

Defendant breaches this agreement, the Commission may petition the Court to

vacate the Final Judgment and restore this action to its active docket. Nothing in

this paragraph affects Defendant’s: (i) testimonial obligations; or (ii) right to take

legal or factual positions in litigation or other legal proceedings in which the

Commission is not a party.

      11.    Defendant hereby waives any rights under the Equal Access to Justice

Act, the Small Business Regulatory Enforcement Fairness Act of 1996, or any

other provision of law to seek from the United States, or any agency, or any

official of the United States acting in his or her official capacity, directly or

indirectly, reimbursement of attorney’s fees or other fees, expenses, or costs

expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the

parties have reached a good faith settlement.

      12.    In connection with this action and any related judicial or

administrative proceeding or investigation commenced by the Commission or to

which the Commission is a party, Defendant (i) agrees to appear and be


                                            6
       Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 15 of 16




interviewed by Commission staff at such times and places as the staff requests

upon reasonable notice; (ii) will accept service by mail or facsimile transmission of

notices or subpoenas issued by the Commission for documents or testimony at

depositions, hearings, or trials, or in connection with any related investigation by

Commission staff; (iii) appoints Defendant's undersigned attorney as agent to

receive service of such notices and subpoenas; (iv) with respect to such notices and

subpoenas, waives the territorial limits on service contained in Rule 45 of the

Federal Rules of Civil Procedure and any applicable local rules, provided that the

party requesting the testimony reimburses Defendant's travel, lodging, and

subsistence expenses at the then-prevailing U.S. Government per diem rates; and (v)

consents to personal jurisdiction over Defendant in any United States District

Court for purposes of enforcing any such subpoena.

      13.    Defendant agrees that the Commission may present the Final

Judgment to the Court for signature and entry without further notice.




                                          7
       Case 1:20-cv-03739-SCJ Document 30 Filed 11/17/20 Page 16 of 16




      14.   Defendant agrees that this Court shall retain jurisdiction over this

matter for the purpose of enforcing the terms of the Final Judgment.


Dated: 5-5-2020
                                                    Chance Whi
                                                    Ch     White

      On ______________, 2020, Chance White, a person known to me,
personally appeared before me and acknowledged executing the foregoing
Consent.


                                      ____________________________________
                                      Notary Public
                                      Commission expires:



Approved as to form:


__________________________
Scott R. Grubman, Esq.
Chilivis, Grubman, Dalbey & Warner LLP
Attorney for Defendant




                                         8
